In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the nonparty New York City Department of Education appeals from (1) an order of the Family Court, Kings County (Spodek, J), dated December 27, 2006, which, upon an order of disposition also dated December 27, 2006, adjudicating James A. to be a juvenile delinquent, directed it “to provide an Individualized Education Plan for [James A.], naming Judge Rotenberg Center (250 Turnpike Street, Canton, Massachusetts . . . ) as placement, as well as completing any forms or paperwork required;” and (2) an order of the same court dated April 16, 2007, which denied its motion to vacate the order dated December 27, 2006.
Ordered that the order dated April 16, 2007 is reversed, on the law, without costs or disbursements, the motion to vacate the order dated December 27, 2006 is granted, and the order dated December 27, 2006 is vacated; and it is further,
Ordered that the appeal from the order dated December 27, 2006 is dismissed as academic in light of our determination of the appeal, without costs or disbursements.
The Family Court is a court of limited jurisdiction and is possessed of only those powers specifically enumerated in the Constitution and by statute (see NY Const, art VI, § 13 [c]; Matter of Mouscardy v Mouscardy, 63 AD2d 973, 974-975 [1978]). Here, the court exceeded its authority under Family Court Act § 255 *788by directing the nonparty New York City Department of Education (hereinafter the DOE) to provide an individualized education plan for the child James A., specifically naming the Judge Rotenberg Center as his placement (see Matter of Naima C., 39 AD2d 964 [1972]; see also Matter of Lorie C., 49 NY2d 161 [1980] ; Matter of Janyce B., 37 AD3d 459 [2007]; Matter of Ronald W., 25 AD3d 4 [2005]) and encroached upon powers granted to the DOE by Education Law §§ 4402 and 4404. Skelos, J.P., Covello, Eng and Leventhal, JJ., concur.